~0   245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1 /   "3
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                          (For Offenses Committed On or After November 1, 1987)


                    Marco Tulio Medina-Garcia                                Case Number: 2:19-mj-8844

                                                                             Federal Deffnder~-···----          ~   --. ·
                                                                             Defendant's Atto ey


REGISTRATION NO. 27667280
                                                                                                           MAR J 5 Z019
THE DEFENDANT:




Title & Section                     Nature of Offense                                                          Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~TIME SERVED                               D _________ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT.IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, March 25,2019
                                                                           Date of Imposition of Sentence


Received - - - - - - - - -
         DUSM
                                                                                                             . LEWIS
                                                                                                            ISTRATE JUDGE


Clerk's Office Copy                                                                                                         2: 19-mj-8844
